UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BUILDING SERVICE 32BJ HEALTH FUND,
ET AL.,                                                                               Nov. 20, 2019

                              Plaintiffs,                                   ORDER

               – against –                                              19-CV-1411 (ER)


 3H SERVICE SYSTEM, INC.,



                              Defendant.


RAMOS, D.J.:

       By letter dated November 18, 2019, Plaintiffs stated that the parties have reached a

tentative settlement in this matter and asked the Court to dismiss this case without prejudice and

without costs. Doc. 24. The request is GRANTED. Fed. R. Civ. P. 41(a)(2).

       The Clerk of the Court is respectfully directed to close the case.

       It is SO ORDERED.

Dated: November 20, 2019
       New York, New York


                                             ________________________________
                                             EDGARDO RAMOS, U.S.D.J.
